Law Offices Of Michael H. Hoffman, P.A. 1521 Alton Road, No. 284 Miami, Florida33139 Tel:(786) 280-7575 Fax:(305) 865-3430 Email: michael@mySEClawyer.com June 14, 2012 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:Astika Holdings, Inc. - Form S-1 Registration Statement Dear Sir or Madam: Enclosed herewith for filing please find the Form S-1 Registration Statement of Astika Holdings, Inc., a Florida corporation.This Registration Statement is being filed to register 40,000 shares of Series A Convertible Preferred Stock, par value $.001 per share, and 11,000,000 shares of common stock, par value $.001 per share, that may be acquired upon the conversion of the shares of Series A Convertible Preferred Stock into shares of Common Stock. The registration fee in the amount of $45.84 has been wired to Securities and Exchange Commission’s account at US Bank. Please feel free to contact the undersigned at (786) 280-7575, if you have any comments or questions regarding the foregoing. Sincerely yours, LAW OFFICES OF MICHAEL H. HOFFMAN, P.A. /s/ Michael H. Hoffman Michael H. Hoffman Attorney At Law Enclosures
